STATE OF VERMONT

                                  ENVIRONMENTAL COURT

                                                      }
In re: Murphy Conditional Use Application             }       Docket No. 134‐6‐06 Vtec
       (Appeal of Murphy)                             }
                                                      }
Town of Bakersfield v. Murphy                         }       Docket No. 168‐7‐06 Vtec
                                                      }

           Decision and Order on Cross–Motions for Partial Summary Judgment

       In Docket No. 134‐6‐06 Vtec, Appellants Matt and Desiree Murphy  appealed from

a decision of the Zoning Board of Adjustment (ZBA) of the Town of Bakersfield, rejecting

their application for a conditional use permit for their motor vehicle repair home business

on  the  basis  that  the  application  that  is  the  subject  of  the  appeal  is  an  impermissible

successive  application.    In  Docket  No.  168‐7‐06,  the  Town  filed  an  enforcement  action

against Appellants for the operation of that business.  Appellants are represented by Paul

S. Gillies, Esq. and the Town of Bakersfield is represented by Michael S. Gawne, Esq.  The

parties have moved for summary judgment on Questions 2, 5, and 8 of the Statement of

Questions.  The trial on any issues not resolved by these motions is scheduled for 9:00 a.m.

to 3:00 p.m. on November 30, 2006, at the Franklin Superior Court.  The following facts are

undisputed unless otherwise noted.

       Appellants own a 10.3‐acre parcel of land, improved with their residence, located

in the Rural zoning district of the Town of Bakersfield.  In 2002, Appellants applied for and

received a zoning permit from the Zoning Administrator to build a 32ʹ x 58ʹ garage,1 24 feet

in height, to be used for  a “part time business” to be conducted solely by Mr. Murphy, for



       1
        The original application requested a 32ʹ x 50ʹ garage; the 50‐foot‐dimension was
amended to 58 feet and approved in July of 2002.

                                                  1
him  to  work  on  snowmobiles,  all‐terrain  vehicles,  trucks,  cars,  and  “other  small

maintenance things.” 

       The Zoning Administrator must have treated this application as one to build an

accessory  building  in  which  to  carry  on  a  home  occupation,  as  those  are  within  the

permitted use categories in this district (for which the Zoning Administrator is authorized

to issue the permit) rather than the conditional use categories for which the application

must be ruled on by the ZBA.  The Zoning Administrator did not treat the application as

one requiring conditional use approval, either for the building or for the business.  No

party appealed the zoning permit, and it became final.

       In March of 2004, , the Zoning Administrator issued a notice of violation asserting

that Appellants were keeping “non‐operative” vehicles and operating an equipment repair

facility on their property without a conditional use permit.  The notice of violation gave

Appellants the opportunity to cure the violation by moving the junk vehicles by mid‐May,

and by ceasing operation of the “equipment repair facility” or applying for a conditional

use permit.  Both the notice of violation and its cover letter were undated, but the certified

mail receipt reflects that it was delivered on March 3, 2004.  The notice of violation advised

Appellants how to appeal the notice of violation to the ZBA within fifteen days, and how

to request a stay, and warned them that the finding of violation would become final unless

the notice of violation was appealed.

       On March 10, 2004, Appellants submitted an application for a conditional use permit

and requested a stay2.  While Appellants argue that this application should have been

treated as an appeal of the notice of violation, they were advised of how to appeal the

notice of violation as well as to apply for a conditional use permit, yet only the box for



       2
          The stay was denied by the Zoning Administrator, although the jurisdiction to act
on the stay was with the ZBA.  However, this denial also was not appealed to the ZBA and
became final.

                                               2
“conditional  use  permit”  is  checked  on  the  application.    The  box  for  “appeal”  is  not

checked  and  the  ZBA  did  not  treat  the  application  for  a  conditional  use  permit  as  an

appeal.  Appellants did not appeal the issuance of the 2004 notice of violation and therefore

they cannot contest the existence of the violations stated in that notice.  24 V.S.A. §4472(d).

       The  ZBA  held  a  hearing  regarding  Appellants’  conditional  use  application  and

denied it in a written decision issued on August 5, 2004.   The ZBA stated as its reasons for

the  denial  that  “there  is  a  chance  that  harmful  waste  may  be  discharged  into  a

watercourse,” that “the character of the area would be adversely affected” and that “the

Murphys have been operating for over two years without State required permits.”  The

notice  of  decision  informed  the  Murphys  incorrectly  that  an  appeal  could  be  filed  in

superior court, rather than environmental court.  However, no party filed an appeal in

either court, and the 2004 denial therefore became final.  24 V.S.A. §4472(d).  

       In early December of 2004, the Town filed an enforcement action against Appellants

in  Franklin  Superior  Court3  (Docket  No.  S502‐04  Fc),  claiming  two  violations:  that

Defendants were operating “a motor vehicle service business” in the Rural zoning district

without having obtained conditional use approval, and that Defendants were storing non‐

operative  vehicles  visible  from  the  public  roads,  in  violation  of  §715.1  of  the  Zoning

Bylaws.    According  to  Appellants,  at  the  suggestion  of  the  presiding  judge  in  the



       3
          Under the changes to 24 V.S.A. Chapter 117 that took effect on July 1, 2004, actions
for enforcement of violations of zoning ordinances may only be brought in environmental
court (or the judicial bureau, as appropriate under §1974a), 24 V.S.A. §§4452 and 4451, read
together with §1974a; while actions to enforce an order of the ZBA (or other municipal
panel) may be brought in environmental court or superior court.  24 V.S.A. §§4470(b).  As
this complaint only alleged violations of the ordinance, and requested both injunctive relief
and civil penalties, it does not appear to have been within the jurisdiction of the superior
court  at  the  time  it  was  filed.    In  any  event,  this  enforcement  case  was  transferred  to
environmental court  at the beginning  of  2006, and was assigned Environmental  Court
Docket Number 2‐1‐06 Vtec. 

                                                  3
enforcement  case  then  pending  in  Franklin  Superior  Court,  apparently  based  on

Appellants’ claim to have resolved some of the issues, Appellants reapplied in May 2005

for conditional use approval of the motor vehicle service use.  The ZBA declined to hear

Appellants’ application, citing 24 V.S.A. § 4470(b)4 in its written decision issued on July 15,

2005.  That decision contained no findings of fact as to whether any circumstances had

changed that would warrant a successive application, and was not further appealed.

       On September 15, 2005, in a conference held in the pending enforcement case in

Franklin  Superior  Court,  the  presiding  judge’s  entry  reflects  that  he  suggested  that

Appellants  “consider  filing”  a  new  conditional  use  permit  application  “more  closely

tailored5 to Town concerns about outside storage.”  Appellants applied again on October

4, 2005; the ZBA again issued a decision declining to hear the application on October 7,

2005.  That decision again contained no findings of fact as to whether any circumstances

had changed that would warrant consideration of a successive application, that is, whether

the new application addressed the reasons for which the 2004 application was denied.

       Appellants appealed the ZBA’s October 2005 decision to this Court in Docket No.

217‐10‐05  Vtec.  In  its  ruling  denying  the  Town’s  motion  to  dismiss  the  appeal  as  an

impermissible  successive  application,  the  Court  noted  that  the  Town  had  not  taken

evidence as to whether Appellants’ circumstances had changed, to determine whether the

application involved substantially or materially the same facts as the application denied

in August of 2004, and had not made findings of fact, as required by 24 V.S.A. §4470(a).

This Court explained that:


       4
          The provisions found in §4470(b) under the former statute, are found in §4470(a)
in the current statute that took effect on July 1, 2004.
       5
          Such  a  new  application  is  not  considered  to  be  an  impermissible  successive
application barred by collateral estoppel, if the new application thoroughly addresses all
of the specific concerns on which the municipal panel based its earlier denial.  See In re
Appeal of Armitage, et al., 2006 VT 113, ¶¶4, 5.

                                               4
       Governmental bodies, even at the local level, are obligated to deal fairly with
       the citizens who come before them.  While the ZBA’s rejection of Appellants’
       application out of hand does not rise to the level of estoppel, see, e.g., In re
       McDonald’s  Corp.,  146  Vt.  380,  386  (1985);  In  re  Lyon,  2005  VT  63,  ¶31,
       neither did it meet the requirements of 24 V.S.A. §4470(a) or of the obligation
       of fair dealing.  At the very least, the ZBA should have made factual findings
       as  to  why  no  circumstances  had  changed  sufficiently  to  warrant
       consideration of Appellants’ 2005 application.  It appears that Appellants will
       be able to present evidence that their circumstances had changed at least
       with respect to the risk of discharge into a wetlands, and compliance with
       state  permitting  and  reporting  requirements.    Moreover,  it  was  not  fair
       dealing  for  the  Town  to  bring  an  enforcement  action  in  2004  to  require
       Appellants to obtain a conditional use permit for their business, and then to
       reject out of hand their subsequent application for the required permit.

In re: Murphy Conditional Use Application, Docket No. 217‐10‐05 Vtec, slip op. at 2‐3 (Vt.

Envtl. Ct. Dec. 22, 2005).  In that decision, this Court advised the parties that we would

proceed to schedule the trial on the merits of Appellants’ conditional use application, but

advised the parties that the ZBA could request a remand under V.R.E.C.P. 5(i) if it wanted

to reconsider its rejection of the application, either to make the factual findings required

by §4470(a) as to why it was an impermissible successive application, or to consider the

application on its merits.  Based on the stipulation of the parties filed in both the appeal

(Docket  No. 217‐10‐05  Vtec) and the enforcement  action (Docket No.  2‐1‐06 Vtec), this

Court remanded those proceedings.

       Appellants reapplied once again for a conditional use permit, which was denied by

the ZBA in a written decision issued on May 17, 2006.  Although the ZBA stated that it

could have rejected the application once again as “substantially similar to the issues and

facts raised in the earlier application,” it again did not make any findings as to whether any

facts about the new application had changed regarding the reasons the application had

been denied before, that is, about the potential for discharge of wastes or the project’s effect

on the character of the area.  



                                                5
        The  ZBA  proceeded  to  consider  the  application  on  its  merits,  and  denied  the

conditional use application on the basis that the property has insufficient acreage, stating

that twelve acres would be necessary to accommodate both the single‐family dwelling,

which requires ten acres, and the motor vehicle and equipment sales and service use, which

requires two acres.  With respect to the conditional use standards, the ZBA concluded that

the property as currently developed adversely affects the character of the neighborhood,

but stated conditions that it would impose (presumably to meet those concerns) if there

were sufficient acreage to accommodate both uses.  One of those conditions was that an old

bus on the property, apparently being used for storage, must obtain a permit either as an

accessory to the residential (permitted) use, or as accessory to the business (conditional)

use.  Appellants appealed that decision to this Court in Docket No. 134‐6‐06 Vtec.



School Bus as a Structure

        The parties have moved for summary judgment regarding whether a school bus

located on Appellants’ property is a structure that requires a permit under §202.1.1.  The

term ‘structure’ is defined as “[a]nything constructed, erected or placed and which requires

a fixed location on the ground in order to be used.  §855.  The definition gives examples of

structures, including buildings, as well as “signs, silos, garages, carports, porches, patios,

walls,  swimming  pools,  and  other  out‐buildings  or  building  features,”  and  lists  the

following  features  as  excluded  from  the  definition:  “sidewalks,  driveways,  fences  and

temporary docks or floats.”

        Resolution of this issue turns on how the school bus functions, not what it is made

of or what it looks like.  See Appeal of Trevor Evans, Docket No. 122‐5‐02 Vtec, slip op. at

3 (Vt. Envtl. Ct., June 30, 2003) (8ʹ x 24ʹ truck trailer with refrigeration unit used for storage);

Appeal of Adams, Docket No. 145‐9‐03 Vtec, slip op. at 4, n.3 (Vt. Envtl. Ct., Mar. 21, 2005)

(trailer  portion  of  tractor‐trailer  used  for  storage).    If  the  bus  is  used  for  storage  and


                                                   6
functions as a structure, it requires a building permit under the Bylaws; if it is being used

as a vehicle, it may not require a permit.  The Town’s motion for summary judgment is

therefore GRANTED in part on this issue; however, as material facts are in dispute as to

what is the functional use of the school bus, the motions for summary judgment on this

issue are otherwise DENIED, and this issue remains for trial.

  

Two principal uses on one property   

       The Town argues that Appellants do not have sufficient acreage to seek conditional

use approval of their business on the same property as their residence.   In the Rural zoning

district, the Bylaws require a ten‐acre lot size for a single‐family residence, and a two‐acre

lot size for a “Motor Vehicle & Equipment Sales & Service” use.  All uses and structures

must comply with the dimensional requirements for the relevant district.  Bylaws §302.2.

       The definition of “principal structure/use” is a “structure, or use, directly involved

with the primary purpose of ownership of a particular lot.” Bylaws §846 (emphasis added).

Appellants do not argue that their residence is not the principal use on the lot.  And see

Bylaws §802 (structure used for residence excluded from definition of accessory6).  An

“accessory  use/structure,”  is  defined  as  a  “use  or  structure  that  is  incidental  and

subordinate  to  the  principal  use  or  structure  located  on  the  same  lot,  such  as  patios,

porches, garages, toolsheds, personal [renewable energy] systems and the like.” Bylaws

§802 (emphasis added).  Although these sections themselves are written in the singular, the

Bylaws do not contain a separate section specifically prohibiting more than one principal

use on a given lot.  However, the definition of a “lot” is “a parcel of land occupied, ... by

only one principal building and its accessory building(s) or use(s).” Bylaws §831 (emphasis

added).  Reading these three definitions together, and recognizing that “the paramount


       6
            This  provision  may  now  conflict  with  24  V.S.A.  §4412(1)(E);  however,  that
statutory section regarding an accessory dwelling unit is not at issue in the present case.

                                                 7
function of the court is to give effect to the legislative intent,” In re Casella Waste Mgmt.,

Inc.,  2003  Vt. 49, ¶6,  it  is  apparent that  the Bylaws do  not  allow  two  principal  uses  in

separate principal buildings on a single lot, as is proposed in the present case.  If the vehicle

repair business exceeds the level of a home occupation operated in an accessory building,

sufficient to require conditional use approval, then it would be a second principal use in

a second principal building and not allowed7 under the Bylaws.  The Town’s motion for

summary judgment is therefore GRANTED in part on this issue.

       However, Appellants do continue to hold their permit for the garage, allowing them

to operate a home occupation in the garage, repairing motor vehicles and equipment such

as snowmobiles, all‐terrain vehicles, trucks, cars, and “other small maintenance things.”

They may continue to operate that business so long as it remains within or is reduced to

the scope of a home occupation as defined by §707 of the Bylaws.  

       Disputed facts remain as to the scope of the repair business, and whether it meets

or  could  be  made  to  meet  all  of  the  subsections  of  §707.    The  motions  for  summary

judgment must be DENIED as to this issue, which also remains for trial.



Successive application issue

       To avoid dismissal of an application under the “successive application doctrine”,

an  applicant  must  demonstrate  that  “a  revised  proposal  addresses  all  concerns  that

prevented approval of the prior application.”  Armitage, 2006 VT 113, ¶4.  If the property

had contained enough acreage to support the conditional use application, we would have

begun the hearing by giving Appellants the opportunity to present evidence showing if the

present  proposal  addresses  the  concerns  for  which  the  October  2004  application  was

denied.    If  so,  this  application  would  not  be  barred  by  §4470(a)  and  we  would  have


       7
         No application for approval of a Plann[ed] Unit Development on this property has
been submitted to the Planning Commission, Bylaws §845, or appealed to this court.  

                                                 8
proceeded to consider it on its merits.  Therefore,  Appellants’ Motion for Partial Summary

Judgment  is  GRANTED  in  part  as  to  this  issue,  in  that  the  present  application  is  not

necessarily an impermissible successive application. 

 

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

both motions for summary judgment are granted in part and denied in part, as discussed

in  detail  above.    The  trial  on  the  remaining  disputed  issues  remains  scheduled  for

November 30, 2006, from 9:00 a.m. to 3:00 p.m.  Please advise the Court as soon as possible

if the parties believe either that the trial will take more than the five hours scheduled, or

that interlocutory appeal will be sought of any issues in this decision.  If so, please also be

prepared to discuss scheduling at the telephone conference that remains scheduled for

November 20, 2006.  


       Done at Berlin, Vermont, this 16th day of November, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                                9